Exhibit 99.1 2010 Segment Sales and Revenuesby Quarter (Millions of dollars) Total North America Latin America EAME Asia/ Pacific First Quarter 2010 Construction Industries1 $ Resource Industries2 Power Systems3 All Other Segments4 23 67 Corporate Items and Eliminations 1 - - - 1 Machinery & Power Systems Sales $ Financial Products Segment 75 Corporate Items and Eliminations ) ) (2 ) - (3 ) Financial ProductsRevenues $ $ $ 73 $ $ 97 Consolidated Sales and Revenues $ 1 Does not include inter-segment sales of $160 million. 2 Does not include inter-segment sales of $154 million. 3 Does not include inter-segment sales of $256 million. 4 Does not include inter-segment sales of $607 million. (Millions of dollars) Total North America Latin America EAME Asia/ Pacific Second Quarter 2010 Construction Industries1 $ Resource Industries2 Power Systems3 All Other Segments4 33 54 Corporate Items and Eliminations ) ) (8 ) (5 ) (5 ) Machinery & Power Systems Sales $ Financial Products Segment 74 Corporate Items and Eliminations ) ) (3 ) - (3 ) Financial ProductsRevenues $ $ $ 71 $ $ Consolidated Sales and Revenues $ 1 Does not include inter-segment sales of $142 million. 2 Does not include inter-segment sales of $192 million. 3 Does not include inter-segment sales of $388 million. 4 Does not include inter-segment sales of $691 million. (Millions of dollars) Total North America Latin America EAME Asia/ Pacific Third Quarter 2010 Construction Industries1 $ Resource Industries2 Power Systems3 All Other Segments4 31 86 Corporate Items and Eliminations ) ) - (6 ) (2 ) Machinery & Power Systems Sales $ Financial Products Segment 78 Corporate Items and Eliminations ) ) (3 ) - (3 ) Financial ProductsRevenues $ $ $ 75 $ $ Consolidated Sales and Revenues $ 1 Does not include inter-segment sales of $179 million. 2 Does not include inter-segment sales of $206 million. 3 Does not include inter-segment sales of $485 million. 4 Does not include inter-segment sales of $748 million. (Millions of dollars) Total North America Latin America EAME Asia/ Pacific Fourth Quarter 2010 Construction Industries1 $ Resource Industries2 Power Systems3 All Other Segments4 21 95 Corporate Items and Eliminations ) ) - (3 ) (1 ) Machinery & Power Systems Sales $ Financial Products Segment 81 Corporate Items and Eliminations ) ) (3 ) - (3 ) Financial ProductsRevenues $ $ $ 78 $ $ Consolidated Sales and Revenues $ 1 Does not include inter-segment sales of $193 million. 2 Does not include inter-segment sales of $342 million. 3 Does not include inter-segment sales of $555 million. 4 Does not include inter-segment sales of $762 million. 2010 Segment Operating Profit by Quarter (Millions of dollars) First Quarter Second Quarter Third Quarter Fourth Quarter Construction Industries $ 32 $ $ $ Resource Industries Power Systems All Other Segments Corporate Items and Eliminations ) Total Machinery & Power Systems $ Financial Products Segment Corporate Items and Eliminations (9 ) ) ) (3 ) Total Financial Products $ 97 $ 92 $ 96 $ Consolidating Adjustments ) Consolidated Operating Profit (Loss) $ $ $ $
